Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Magnetically Inductive flow meter having an insulating coating on the electrode shank.
The disclosure is objected to because of the following informalities: At page 2, line 6, the specification uses claim #s (claim 1).  Appropriate correction is required.
Claim Objections
Claims 16-33 are objected to because of the following informalities:  Regarding claim 16, at line 4, “a electrode” should be --an electrode--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, it is not clear as to what stop is the applicant referring to that projects from the electrode shank.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-18, 20-22, 27 and 30-33 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Izumi (2011/0041620).
Regarding claim 16, Izumi teaches a magnetically inductive flow meter (para 0028), the flow meter comprising: a measuring tube (1) including a measuring tube wall (2), which includes an electrically insulating surface (insulating lining 3) made of a first material (TEFLON, para 0054); and an electrode (4) including an electrode end surface (4a) configured for tapping off a measuring signal in a measuring medium and an electrode shank (4b), which extends through the measuring tube wall, wherein the electrode has a stop (surface opposite to surface 41 facing the lining 3 and extending perpendicular to the electrode shaft) that projects from the electrode shank, the stop including a stop surface structured to limit the displaceability of the electrode along the electrode axis and relative to the measuring tube wall, wherein the electrode includes an electrically insulating coating (10) on at least a portion of the electrode shank and on at least a portion of the stop surface (Fig. 2), and wherein the material of the coating (TEFLON, para 0053) has a Shore hardness that is equal to the Shore hardness of the first material (TEFLON para 0054) (inherent to have equal Shore hardness of both as both are formed of TEFLON).
Regarding claim 17, Izumi teaches the measuring signal is a measurement voltage (para 0003).
Regarding claim 18, Izumi teaches the measuring tube has an impression for receiving the electrode (Fig. 4).
Regarding claim 20, Izumi teaches the stop surface is a part of a medium-contacting electrode head of the electrode (Figs. 1-6).
Regarding claim 21, Izumi teaches the electrode head includes the electrode end surface (4a), wherein the electrode head is rounded in a region of the electrode end surface (Figs. 1-6).
Regarding claim 22, Izumi teaches the measuring tube wall includes a metallic support tube (para 0028) and the electrically insulating surface includes an electrically insulating lining (para 0054).
Regarding claim 27, Izumi teaches TEFLON (Shore hardness between D50 and D60) as a coating material thus, inherently teaches the Shore hardness of the coating is less than D75.
Regarding claim 30, Izumi teaches the stop surface extends perpendicular to the electrode axis (Figs. 1-3).
Regarding claim 31, Izumi teaches the stop surface extends radially with respect to the electrode axis, wherein the electrode has a conical form in a region of the stop surface (Fig. 4).
Regarding claim 32, Izumi teaches the coating is materially connected to the first material of the measuring tube (Figs. 1C-6C).
Regarding claim 33, Izumi teaches the coating is disposed as a single layer on the electrode (para 0031).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Vogel et al. (EP0608793) (hereinafter Vogel).
Regarding claim 19, Izumi teaches all the claimed features but fails to explicitly teach the coating completely covering the stop surface. Vogel teaches the coating (12, Fig. 4) completely covering the stop surface. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a complete covering on the stop surface since it would provide a better leak prevention.
Regarding claim 29, Izumi teaches all the claimed features except for the coating has a thickness greater than 300 µm. Vogel teaches the coating having a thickness between 200-300 µm (para 0027). it would be within the scope of a skilled individual to design a specific coating thickness since it is nothing more than a matter of design choice since it is known that to prevent leakage one would use a specific thickness of the material.
Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Sulzer (DE 10 2007 005 898).
Regarding claims 23-26, Izumi teaches all the claimed features except for explicitly teaching the coating and the first material of the measuring tube being a polyamide-based coating including a PAl1 and/or PA12 based coating. Sulzer teaches a polyamide-based material including PA11 or PA12. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a specific material for the coating layer or the insulating material since it is known that polyamide material is highly impermeable to water vapor and thus, the use of such material would help in preventing leakage.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Wada (4,269,071).
Regarding claim 28, Izumi teaches all the claimed features except for the electrode being fixed to the measuring tube by a resilient fixture. Wada teaches the electrode being fixed to the measuring tube (1) by a resilient fixture (17). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a resilient fixture as taught by Wada in the device of Izumi since such an arrangement would form a fluid tight mounting of the electrode to the measuring tube.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        12/7/2022